           Case 2:09-cv-00018-RMP                         ECF No. 645                  filed 01/19/21           PageID.9369 Page 1 of 1
 AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                                  FILED IN THE
                                                                         for the_                                                  U.S. DISTRICT COURT
                                                                                                                             EASTERN DISTRICT OF WASHINGTON
                                                            Eastern District of Washington
  PAUL GRONDAL, a Washington resident; MILL BAY MEMBERS
  ASSOCIATION, INC., a Washington non-profit corporation,                                                                      Jan 19, 2021
                               Plaintiffs                                                                                          SEAN F. MCAVOY, CLERK
                                                                                   )
UNITED STATES OF AMERICA; UNITED STATES DEPARTMENT OF
INTERIOR; BUREAU OF INDIAN AFFAIRS; FRANCIS ABRAHAM;                               )
CATHERINE GARRISON; MAUREEN MARCELLAY, MIKE PALMER, also                           )         Civil Action No. 2:09-cv-00018-RMP
known as Michael H. Palmer; JAMES ABRAHAM; NAOMI DICK; ANNIE                       )
WAPATO; ENID MARCHAND; GARY REYES; PAULWAPATO, JR.; LYNN
BENSON; DARLENE HYLAND; RANDY MARCELLAY; FRANCIS REYES;                            )
LYDIA W. ARMEECHER; MARY JO GARRISON; et al.

                              Defendants

                                                 JUDGMENT IN A CIVIL ACTION
 The court has ordered that (check one):

 ’ the plaintiff (name)                                                                                                             recover from the
 defendant (name)                                                                                                                      the amount of
                                                                               dollars ($                                 ), which includes prejudgment
 interest at the rate of                     %, plus post judgment interest at the rate of                               % per annum, along with costs.

 ’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                  recover costs from the plaintiff (name)
                                           .
 X
 ’ other:     The Federal Defendants’ Motion to Dismiss (ECF No. 570) is GRANTED. Wapato Heritage’s remaining crossclaims are DISMISSED WITH
              PREJUDICE; a) Wapato Heritage’s First Crossclaim, seeking declaratory relief, is DISMISSED WITH PREJUDICE; b) Wapato Heritage’s Fourth
              Crossclaim for ejectment and/or wrongful detainer is DISMISSED WITH PREJUDICE; c) Wapato Heritage’s Fifth Crossclaim seeking overpayment
              under written leases is DISMISSED WITH PREJUDICE; d) Wapato Heritage’s Sixth Crossclaim seeking damages for underpayment and failure to
              collect is DISMISSED WITH PREJUDICE; e) Wapato Heritage’s Seventh Crossclaim seeking partition of MA-8 is DISMISSED WITH PREJUDICE; f)
              Since Wapato Heritage has failed to prevail on the aforementioned crossclaims, it is not entitled to attorney fees and costs as requested in crossclaim eight.
              Accordingly, Wapato Heritage’s Eighth Crossclaim is DISMISSED WITH PREJUDICE.
 This action was (check one):
 ’ tried by a jury with Judge                                                                                               presiding, and the jury has
 rendered a verdict.

 ’ tried by Judge                                                                                            without a jury and the above decision
 was reached.

 ✔
 ’ decided by Judge                Rosanna Malouf Peterson                                                          on
          Federal Defendants’ Motion to Dismiss (ECF No. 570).


 Date: 1/19/2021                                                                           CLERK OF COURT

                                                                                           SEAN F. McAVOY

                                                                                            s/ Lee Reams
                                                                                                             (By) Deputy Clerk

                                                                                            Lee Reams
